ACCEPTED
                                                                                                                01-15-00397-CV
                                                                                                     FIRST COURT OF APPEALS
                                                                                                             HOUSTON, TEXAS
                                                                                                            7/7/2015 3:09:49 PM
                                                                                                          CHRISTOPHER PRINE
                                                                                                                         CLERK

                                        NO. 01-15-00397-CR
                            IN THE COURT OF APPEALS FOR THE
                                                                                          FILED IN
                                                            1st COURT OF APPEALS
                     FIRST SUPREME JUDICIAL DISTRICT OF TEXAS
                                                                                         HOUSTON, TEXAS
                                          HOUSTON, TEXAS                             7/7/2015 3:09:49 PM
                                                                                     CHRISTOPHER A. PRINE
                      -----------------------------------------------------------------      Clerk

                                             NO. 1434115

                             IN THE 179TH DISTRICT COURT OF

                                    HARRIS COUNTY, TEXAS

                      -----------------------------------------------------------------

                               AUGUSTUS MITCHELL, Appellant

                                                    VS.

                                THE STATE OF TEXAS, Appellee

                      -----------------------------------------------------------------


               APPELLANT'S MOTION TO SUPPLEMENT THE RECORD


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       AUGUSTUS MITCHELL, Appellant herein, by and through the undersigned attorney of

record, files this his Motion to Supplement the Record in the above entitled and numbered cause,

pursuant to Rule 34.5, T.R.A.P., and in support thereof, would show the Court the following:

       1.      There is in the possession of the clerk the following items

               (a) Defendant’s Motion for Judgment Nunc Pro Tunc

               (b) Order on said motion

               (c) Judgment Nunc Pro Tunc

       2.      Appellant is requesting that the clerk supplement the record to include these items.



       WHEREFORE, Appellant prays that the Court grant this Motion in all things and order the

record supplemented as prayed for above.
                                            Respectfully submitted,



                                            /s/ Joseph W. Varela
                                            JOSEPH W. VARELA
                                            Texas Bar No. 20496400
                                            Suite 247
                                            2500 East TC Jester Blvd.
                                            Houston, Texas 77008
                                            (713) 957-0440
                                            Fax (713) 957-2862



                                 CERTIFICATE OF SERVICE


        I hereby certify that a copy of the foregoing was served on the Appellate Division of the
District Attorney's Office, 1201 Franklin, Houston, Texas 77002, by U.S. Mail, on the 7th day of
July, 2015.



                                            /s/ Joseph W. Varela
                                            JOSEPH W. VARELA